DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/14/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al. (US 2010/0164318 A1) in view of Tauvron et al. (US 2006/0284510 A1).
RE claim 1, Bodin teaches a stator 11 (Figs.1, 2 and ¶ 50) for a rotary electrical machine for a motor vehicle (¶ 50), the stator 50 comprising:
a body 10 comprising notches 20 which open axially into front and rear axial end walls 16, 18 of the said body 10, and are open radially in an inner wall 12 of the said body 19 ;
at least one winding 30 forming a phase (¶ 60, 61) of the stator 10, the winding comprising a first half-phase 38E forming an outer layer of turns 38E (Fig.2 and ¶ 71, 72), and a second half-phase 38I forming an inner layer of turns superimposed radially in the notch 20 on the outer layer 38E, each turn comprising a wire 33 (Fig.4 and ¶ 82) formed by a series of axial strands 34 which are received in a series of associated notches 20 (¶ 71), and connection strands 36 (Figs.1, 2, 12-14) which connect the successive axial strands 34 by extending alternately projecting relative to the front axial end wall 16, 18 and projecting relative to the rear axial end wall in order to form chignons (Figs.1-2, 12-14),
wherein a wire length of each turn of one of the half-phases (36I) is longer than the wire length of each turn of the other half-phase (36E) (Fig.12).
Bodin does not teach in that one of the half-phases has a number of turns greater than that of the other half-phase.
Tauvron suggests that the number of turn of one winding 28 can be greater than number of turn of the other winding 29 (¶ 32 and Fig.3) and such value is a result 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodin by having in that one of the half-phases has a number of turns greater than that of the other half-phase, as taught by Tauvron, for the same reasons as discussed above.

RE claim 2/1, Bodin in view of Tauvron has been discussed above. Bodin does not teach the difference between the number of turns of one of the half-phases and that of the other half-phase is strictly greater than 1
Tauvron suggests that the difference between the number of turns of one of the winding and that of the other winding is strictly greater than 1 (see Fig.3 and ¶ 34). Tauvron suggests that such value is a result effective variable whose value can be optimized to optimize performance of the machine (¶ 5, 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodin by having the difference between the number of turns of one of the half-phases and that of the other half-phase is strictly greater than 1, as taught by Tauvron, for the same reasons as discussed above.

RE claim 4/1, Bodin in view of Tauvron has been discussed above. Bodin does not teach the half-phase with fewer turns is disposed radially closer to the inner wall of the stator body than the half-phase with more turns.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bodin by having the half-phase with fewer turns is disposed radially closer to the inner wall of the stator body than the half-phase with more turns, as taught by Tauvron, for the same reasons as discussed above.

RE claim 5/1, Bodin in view of Tauvron has been discussed above. Bodin further teaches the wire length of each turn of the larger half-phase is greater by 2% to 10% than the wire length of each turn of the other half-phase (see claim 8 and ¶ 26).

RE claim 7/4, Bodin in view of Tauvron has been discussed above. Bodin further teaches the turns of each half-phase of a single winding 33 undulate in opposition (¶ 21, 93)

RE claim 8/1, Bodin in view of Tauvron has been discussed above. Bodin further teaches the stator 11 comprises at least one phase system 50 (Fig.9) comprising a plurality of windings 58A, 58B (Fig.9 and ¶ 83, 84), and, within the same phase system 

RE claim 9/1, Bodin in view of Tauvron has been discussed above. Bodin further teaches a rotary electrical machine (¶ 2) comprising a stator according to claim 1.

RE claim 10/9, Bodin in view of Tauvron has been discussed above. Bodin further teaches the rotary electrical machine according to claim 9, forming an alternator, an alternator-starter (¶ 2, 3) or a reversible machine.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 3/2, the prior-art does not teach, inter alia, the half-phase with more turns is the one which has a shorter wire length for each turn.
RE claim 6/5, the prior-art does not teach, inter alia, a projecting axial height (HI) of the chignons of one of the half-phases is substantially equal to an axial height (HE) of the chignons of the other half-phase, increased by a height which is equal to a radial thickness (ER) occupied by the axial strands of a half-phase in each associated notch.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
On pages 8 and 9 of the Remark, Applicant argued that Tauvron requires 6 phases winding and does not describe any radial structure of either single delta coupling phase or a single star coupling phase. Further, Applicant argued that the teaching of Tauvron cannot be interpreted to disclose any half-phase or the claim language of “one of the half-phase has a number of turn greater than that of the other half-phase as recited in claim 1.
	Applicant’s argument was not persuasive because Applicant appeared to argue against Tauvro individually from Bodin. Specifically, Bodin already winding 30 forming a phase (¶ 60, 61) and a first half-phase 38E forming an outer layer of turns 38E (Fig.2 and ¶ 71, 72), and a second half-phase 38I. The rejection relied on Tauvron for the teaching that that the number of turn of one winding 28 can be greater than number of turn of the other winding 29 (¶ 32 and Fig.3) and such value is a result effective variable whose value can be optimized to optimize performance of the machine (¶ 5, 39).
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834